IF it appear by the recital in the condition of the bond in foreign attachment that the writ had issued before the bond was filed, and there ,be nothing in 'the record to show that the bond had been previously filed, -the attachment .will be quashed. Summers v. Glancey, 3 Blackf. 361.
A motion to quash such writ, made on the calling of the cause at the term at which the writ was returnable, and on the first appearance of the defendant in Court, is in time, though he had previously entered special bail in vacation in the clerk’s-office. Blaney v. Findley et al., 2 Blackf. 338.—R. S. 1838, p. 80.